Citation Nr: 0025517	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  99-10 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a right thumb injury.

2.  Entitlement to a compensable evaluation for residuals of 
a fractured left great toe.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1955 to September 
1959 and from November 1959 to July 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 1998 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied entitlement to an increased 
evaluation for residuals of a right thumb injury and for 
residuals of a fractured left great toe.  



REMAND

A review of the record reflects that upon VA examination 
dated in May 1972, the veteran reported that his right thumb 
was injured in 1968 and required a skin graft. Physical 
examination revealed full range of motion of the right thumb.  
There was a skin graft area at the tip of the thumb that was 
tender and discolored.  Physical examination of the left 
great toe revealed full range of motion.  A relevant 
diagnosis of residuals of an injury to the right thumb with a 
thickened skin graft at the tip of the thumb was noted.

In a June 1972 rating decision, the RO, in pertinent part, 
granted entitlement to service connection for residuals of a 
right thumb injury, evaluated as 10 percent disabling, and 
for residuals of a fracture of the left great toe, evaluated 
as noncompensable.  

A review of the record also reflects that the veteran has not 
been afforded a VA examination of his service-connected right 
thumb and left great toe since March 1972.

Clinical records dated in October 1998 reflect the veteran's 
right thumb skin graft periodically broke down.  Physical 
examination revealed some swelling and questionable opening.  
The veteran was treated with antibiotics and soaks.  It was 
noted the thumb was improving.  A referral was made to 
another VA facility for a determination as to whether the 
veteran needed a new skin graft on his right thumb. 

Additional clinical records reflect numerous notations of 
left leg tremors, notations of pain in the medial and dorsum 
of the left foot, and complaints of pain in the left foot 
radiating upward to the lower back.  In an October 1998 
statement to the Social Security Administration, a VA 
physician stated that the veteran carried a diagnosis of 
Chronic Regional Pain Syndrome Type I as a consequence of a 
left big toe injury.  It was noted that he had a positive 
response to a selective Sympathetic Lumbar Blockade 
(Paravertebral Approach) with partial relief of his pain.  It 
was also noted that the veteran was taking pain medication.

In light of the aforementioned evidence, as well as the lack 
of a recent VA examination, the Board concludes that 
additional development of the record is necessary to enable 
the Board to render a final determination in this action.  
See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
ask that he provide the names and 
addresses of all health care providers 
from whom he has received treatment for 
his left great toe and right thumb since 
October 1998.  After obtaining the 
necessary permission from the veteran, 
copies of all available treatment records 
should be obtained and associated with 
the claims folder.

2.  The veteran should be afforded a VA 
examination of his left great toe and 
right thumb by an orthopedic specialist 
in order to determine the current nature 
and severity of residuals of a right 
thumb injury and residuals of a fracture 
of the left great toe.  The veteran 
should also be afforded a VA neurological 
examination in regard to his service-
connected left great toe.  The claims 
folder and a copy of this REMAND must be 
made available to and reviewed by the 
examiners prior to conduction of the 
examination.  All necessary diagnostic 
studies should be completed and their 
results reported by the examiners.  

The examiners should record in detail all 
complaints, symptomatology, and clinical 
findings.  The orthopedic examiner should 
specifically comment on the presence or 
absence of objective manifestations of 
pain, swelling, weakness, fatigability, 
range of motion, and loss of function.  
The neurology examiner is requested to 
specifically comment upon the presence or 
absence of Chronic Regional Pain Syndrome 
Type I as a result of the service-
connected left great toe fracture and any 
resulting impairment should be reported 
in detail.  A complete rationale for all 
conclusions and opinions must be 
provided.  All such information and 
opinions, when obtained, should be made a 
part of the claims file.

3.  The RO should ascertain whether the 
veteran has filed for Social Security 
disability benefits.  If so, the RO 
should obtain from the Social Security 
Administration the records pertinent to 
the veteran's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

4.  After the requested development has 
been completed to the extent possible, 
the RO should review the examination 
reports and requested opinions to ensure 
complete compliance with the directives 
of this REMAND.  Corrective procedures 
should be implemented if necessary.  

5.  The RO should then readjudicate the 
issues of entitlement to an evaluation in 
excess of 10 percent for residuals of a 
right thumb injury, and entitlement to a 
compensable evaluation for residuals of a 
fracture of the left great toe.  

If the benefit sought on appeal is not granted, the veteran 
should be given a supplemental statement of the case with 
regard to the additional development and afforded the 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  No action is required of the veteran until he 
receives further notice.  

The Board notes the veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 



